Citation Nr: 0014923	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an RO rating action of March 1998 which 
granted the veteran's claim for service connection for PTSD 
and assigned that disability a 30 percent rating.

The file contains a transcript of the veteran's Huntington, 
West Virginia, November 1998 videoconference hearing before a 
member of the Board in Washington, D.C. At his hearing, the 
veteran submitted additional evidence and waived his right to 
review by the RO.

In February 1999, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development, continued its denial of the 
veteran's original rating claim.  The case has returned to 
the Board for appellate review.


REMAND

The veteran is appealing the original disability evaluation 
assigned following an award of compensation and, as such, the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Disability 
ratings are determined by applying the criteria set forth in 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In such 
a case as this, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

After reviewing the evidence, the Board must remand this case 
for the following development.  First, the duty to assist 
requires that VA attempt to obtain records relevant to a 
veteran's claim.  In a July 1999 VA psychiatric examination 
report, the examiner noted that the veteran was not working.  
Specifically, the examiner reported that in May 1999 the 
United States Postal Service (the veteran's employer) granted 
the veteran a medical disability apparently due to PTSD.  
Previously, the veteran testified before the undersigned in 
November 1998 that he had filed a claim with his employer as 
a result of his PTSD, and he was awaiting a decision.  The 
Board finds that these records are clearly relevant to the 
veteran's claim.

Nevertheless, the record indicates that there was no attempt 
to obtain these records.  This should be done pursuant to the 
VA's duty to assist.

The Board acknowledges that the veteran did not respond to 
the RO's March and April 1999 requests for the medical 
information to include dates of treatment at any VA medical 
facility and the names and addresses of any private medical 
care providers that treated him.  Nevertheless, these 
requests were prior to the July 1999 VA psychiatric 
examination.

In light of the information provided in the July 1999 VA 
psychiatric examination report, an attempt should have been 
made to obtain the records associated with his employer's 
disability decision.  Therefore, a remand is required in 
order to attempt to obtain these records.

Second, the RO should attempt to obtain any treatment 
records, specifically from the Mental Hygiene Clinic, 
directly from the VA Medical Center because it appears that 
VA has continued to treat him for PTSD.  For example, 
according to the July 1999 VA examination report the veteran 
indicated that he was receiving medication from the 
Huntington VA Medical Center.  Furthermore, the veteran 
testified before the undersigned in November 1998 that he was 
about to start a new program at the VA Mental Hygiene Clinic.  
Also, the Mental Hygiene Clinic records that are associated 
with the claims file indicate that he was receiving regular 
treatment through the end of 1998.  Even if the veteran does 
not respond to the RO's request for records, the RO should 
request any relevant records directly from the Huntington VA 
Medical Center, specifically to include records from the 
Mental Hygiene Clinic.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers, private and/or VA, who 
treated him for complaints regarding his 
service-connected PTSD since November 
1998.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  If the veteran does 
not respond after a reasonable amount of 
time, the RO should request any relevant 
medical records from the Huntington VA 
Medical Center, specifically to include 
records from the Mental Hygiene Clinic.

2.  The RO should also request that the 
veteran provide the relevant names and 
addresses associated with his employer's 
May 1999 decision granting him disability 
benefits, apparently due to PTSD.  After 
securing the necessary release, the RO 
should attempt to obtain copies of the 
employer's decision and all relevant 
records on which the employer based its 
decision.  This serves as notice to the 
veteran that employment records are 
generally highly confidential in nature 
and not releasable to anyone other than 
the employee without his written and 
specific release.  Spurgeon v. Brown, 10 
Vet. App. 194, 197-8 (1997).  While there 
is certainly a duty to assist on behalf 
of VA, such a duty does not relieve a 
claimant entirely from assisting himself.  
See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not 
always a one-way street").  In other 
words, if the veteran's employer, or 
source of these records, refuses to 
provide copies to VA, it is the veteran's 
responsibility to obtain them.

3.  Following completion of the 
foregoing, and after completing any 
additional development that it deems 
necessary, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be taken.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal, consistent with the 
staged rating provisions of the decision 
in Fenderson.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond to 
any claims in appellate status.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


